DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 01/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Broad Reasonable Interpretation (BRI): please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the supporting disclosure. The reason is because USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belval; Jeffrey C. et al. (Pub. No.: US 20130204074 A1, hereinafter referred to as “Belval”).
As per independent Claim 1, Belval discloses a neonatal care system (Belval in at least abstract, fig. 2-4, 7-8, [0008-0010], [0012-0013], [0018], [0034], [0036], [0038-0044], [0049], [0055-0062] for example discloses relevant subject-matter. Here, the combination and configuration of fig. 8 is being used where the incubator 100 (which includes housing/hood 110 and base assembly 120) is positioned on the portable support assembly 700. Further, more specifically, Belval in at least fig. 2, fig. 8, [0036], [0055] for example discloses a neonatal care system 100, 700.) comprising: 
a base (Belval in at least fig. 8, [0055] for example discloses a base 710);
a bassinette platform supported on the base (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of  the limitation “a bassinette platform supported on the base” would also include the interpretation 
a frame structure connected to and extending upward from the bassinette platform (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of  the limitation “a frame structure connected to and extending upward from the bassinette platform” would also include the interpretation “a frame structure indirectly connected to the bassinette platform and indirectly extending upward from the bassinette platform”.Belval in at least fig. 2, fig. 8, [0036], [0040] for example discloses a frame structure/backboard 200 indirectly connected to the bassinette platform 120, 720 via bracket arm 285 and vertical support 180 (see fig. 2-4)  and the frame structure/backboard 200 indirectly extends upward from the bassinette platform 120, 720 as seen in fig. 2 and fig. 8); 
a sling configured to support a neonate (Here, the term “sling” which is in the noun form is being given the broadest reasonable interpretation as a harness, support ( “harness, support, bandage, strap ” sling. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved February 12 2021 from https://www.thefreedictionary.com/sling). Belval in at least fig. 2, fig. 8, [0042], [0044] for example discloses a sling/infant support pad 230 configured to support a neonate 170), 
the sling attached to the frame structure and suspended above the bassinette platform (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both 
a heater configured to heat an environment surrounding the neonate supported in the sling (Belval in at least fig. 2, fig. 7 [0036],[0049-0050] for example discloses a heater 460 configured to heat an environment surrounding the neonate supported in the sling 230).
As per dependent Claim 2, Belval further discloses neonatal care system further comprising a hood above the bassinette platform and configured to encapsulate a microenvironment around the neonate (Belval in at least fig. 2, fig. 8, [0036], [0038-0040], [0055-0056]  for example discloses further comprising a hood 110 above the bassinette platform 120, 720 and configured to encapsulate a microenvironment around the neonate), 
wherein the frame structure and sling are inside the hood such that the neonate supported in the sling is maintained within the microenvironment (Please note that limitation after “such that” is being interpreted as  an intended use/result oriented limitation. Nonetheless, Belval in at least fig. 2, fig. 8, [0036], [0042], [0049] for example discloses wherein the frame structure 200 and sling 230 are inside the hood 110 such that the neonate 170 supported in the sling 230 is maintained within the microenvironment as in fig. 8).

As per dependent Claim 3, Belval further discloses neonatal care system wherein the frame structure is removably connected to the bassinette platform such that the frame structure can be alternately connected to and removed from the bassinette platform (Please note that limitation after “such that” is being interpreted as an intended use/result oriented limitation. Nonetheless, first, Belval in at least fig. 2, fig. 4, fig. 8, [0043] for example discloses wherein the frame structure  200 is removably connected to the bassinette platform 120 (see fig. 2-4 which show frame structure 200 that is connected via bracket arm 285 that is fastened  to the bassinette platform 120 structure 180a as in fig. 4 ) such that the frame structure 200 can be alternately connected to and removed from the bassinette platform 120 since unfastening the bracket fasteners connected to 180a of the frame structure 200 (see fig. 4) would disconnect the frame structure 200 connected to the bassinette platform 120.  Second, when the claim limitation “the frame structure is removably connected to the bassinette platform such that the frame structure can be alternately connected to and removed from the bassinette platform” is broadly yet reasonably interpreted as encompassing partial or indirect components/associations/connections, the claim limitation can also be interpreted as encompassing ”frame structure is removably directly/indirectly connected to at least a portion of the bassinette platform such that the frame structure can be alternately connected to and removed from at least a portion the bassinette platform”. Under the second interpretation, Belval in at least fig. 8 can be seen as disclosing frame structure 200 is removably indirectly/directly connected to at least a portion 720 of the bassinette platform 120, 720 such that the frame structure 200 can be alternately indirectly/directly connected to and removed from at least a portion 720 the bassinette platform).

As per dependent Claim 4, Belval further discloses neonatal care system wherein the frame structure further comprises a clip that secures the frame structure to the bassinette platform (Please note in the absence of any explicit definition of the term “clip” in the instant application specification, here, the term “clip” is being interpreted as “devices for gripping or holding things together.” (clip. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved September 28 2020 from https://www.thefreedictionary.com/clip). Belval in at least fig. 2-4, [0036], [0040], [0042] for example discloses wherein the frame structure 200  further comprises a clip 285 that directly secures the frame structure 200 to the bassinette platform).

As per dependent Claim 5, Belval further discloses neonatal care system wherein the frame structure is collapsible so as to lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate (Please note that limitation after “so as to” is being interpreted as an intended use/result oriented limitation. Nonetheless, Belval in at least fig. 3-4, fig.8, [0043-0044], [0055] for example discloses wherein the frame structure 200 is collapsible (see fig. 4) so as to lower the sling 230 and the neonate 170 onto the bassinette platform 120 (see fig. 8) to enable performance of medical care on the neonate).
As per dependent Claim 6, Belval further discloses neonatal care system wherein at least a portion of the bassinette platform is configured to be raised so as to support the sling and the neonate on the bassinette platform to enable performance of medical care on the neonate (Please note that limitation after “so as to” is being interpreted as an intended use/result oriented limitation. Nonetheless, Belval in at least fig. 8, [0055], [0059] for example discloses wherein at the neonate 170 on the bassinette platform as in fig. 8 to enable performance of medical care on the neonate).

As per dependent Claim 7, Belval further discloses neonatal care system wherein the frame structure is adjustable in order to adjust a tilt angle of the sling (Please note that limitation after “in order to” is being interpreted as an intended use/result oriented limitation.  Nonetheless, Belval in at least fig. 2-4,[0036], [0040], [0043-0044] for example discloses wherein the frame structure 200 is adjustable in order to adjust a tilt angle of the sling 230).

As per dependent Claim 12, Belval further discloses neonatal care system wherein the sling is removable from the frame structure and replaceable on the frame structure (Belval in at least [0042-0044] for example discloses wherein the sling 230 is removable from the frame structure and replaceable on the frame structure 200. See at least [0042] “Pad 230 provides for the comfort and protection of neonate 170. It is contemplated that pad 230 can be covered with a material that can be readily sanitized. Alternately, pad 230 could be disposable. It may also be removable and transportable with the neonate as needed”).

As per dependent Claim 13, Belval further discloses neonatal care system wherein the frame structure comprises sling attachment means for attaching to the sling (Belval in at least fig. 2, fig. 8, [0036], [0040] for example discloses wherein the frame structure 200 comprises sling attachment means/restriants 225 for attaching to the sling 230).

As per dependent Claim 14, Belval further discloses neonatal care system wherein the sling comprises frame attachment means for attaching to the frame structure (Belval in at least fig. 2, fig. 8, [0036], [0040] for example discloses wherein the sling 230 comprises frame attachment means/slots 210 for attaching to the frame structure 200).

As per dependent Claim 15, Belval further discloses neonatal care system wherein the sling is disposable and configured for use with only a single neonate (Belval in at least [0042-0044] for example discloses wherein the sling 230 is disposable and configured for use with only a single neonate. See at least [0042] “Pad 230 provides for the comfort and protection of neonate 170. It is contemplated that pad 230 can be covered with a material that can be readily sanitized. Alternately, pad 230 could be disposable. It may also be removable and transportable with the neonate as needed”).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belval in view of Boone, Otho N et al. (Pub. No.: US 20040236174 A1, hereinafter referred to as “Boone”).
As per dependent Claim 8, Belval discloses neonatal care system of claim 1 (See Claim 1 analysis above), further comprising a light source (Belval in [0054] for example discloses light source. See Belval at least [0054] “it is contemplated that incubator 200 could include a light source”).
Belval does not explicitly disclose a phototherapy device feature.
However, Boone discloses  neonatal care system (Boone in at least abstract, fig. 1, 2, 4, [0025], [0028], [0030] for example discloses neonatal care system 10) further comprising a phototherapy device on the bassinette platform under the sling (Boone in at least fig. 1, 2, 4, [0025], [0028], [0030] for example discloses a phototherapy device 53 which would be on the bassinette platform 34 under the sling 20 when the portable module comprising phototherapy device 53 is placed within the incubator 14. See Boone at least [0030] “Portable module 12 also has a light source 53 coupled to platform 18 below mattress 20 to provide phototherapy to infant 11”), and wherein the sling is comprised of a material that permits delivery of phototherapy to the neonate through the sling (Boone in at least fig. 1, 2, 4, [0028], [0030] for example discloses wherein the sling 20 is comprised of a material that permits delivery of phototherapy to the neonate 11 through the sling 20. See at least Boone [0028] “Portable module 12 has …a deformable, heat- and light-transmitting mattress 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neonatal care system as taught by Belval, by further including a phototherapy device, as taught by Boone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of deriving a neonatal care system that provides phototherapy to neonates that need phototherapy (Boone, [0030]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable Belval in view of Shakas Pauline (Pub. No.: WO8503209, hereinafter referred to as “Shakas”).
As per dependent Claim 9, Belval discloses neonatal care system of claim 1(see Claim 1 analysis above).
Belval does not explicitly disclose the netting material feature.
However, Shakas discloses neonatal care system (Shakas in at least fig. 1-3, abstract, page 1 lines 1-18, page 4 lines 12-25, page 5, page 6 lines 1-14, , page 8-9, page 10 lines 1-13 , page 17 lines 22-27, page 18-19 for example discloses relevant subject-matter. More specifically, Shakas in fig. 1, page 8 lines 13-18 for example discloses neonatal care system), wherein the sling is comprised of a pressure-diffusing netting material (Shakas in at least fig. 1-3, page 5 lines 21-25, page 9 lines 3-14 for example discloses the sling/hammock 22 is comprised of a pressure-diffusing netting material. See at least Shakas page 5 lines 21-25 “the flexible fabric material forming the hammock includes a deep pile inner surface (i.e. terrycloth) and an outer surface of nonstretchable netting to assist in firmly holding and supporting the infant.”; page 9 lines 3-14 “the inner surface of the hammock … provide the infant with tactile stimulation. Preferably this pile material is bonded to or otherwise supported and reinforced by an outer material 28 … nylon netting. While the resulting sheet will give and deform somewhat to receive an infant, as well as in response to the infant's movement, it does permit the infant to be held in a reasonably snug fashion and also resists gradual relaxation of the sheet to deepen and deform the desired hammock shape”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sling as taught by Belval, with a sling comprised of a pressure-diffusing netting material, as taught by Shakas. A person of ordinary skill would 

As per dependent Claim 10, the combination of Belval and Shakas as a whole further discloses neonatal care system wherein the sling is further comprised of a sheet top layer on top of the pressure-diffusing netting material (Shakas in at least fig. 1-3, page 5 lines 21-25, page 9 lines 3-14 for example discloses wherein the sling/hammock 22 is further comprised of a sheet top layer on top of the pressure-diffusing netting material. See at least Shakas page 5 lines 21-25 “the flexible fabric material forming the hammock includes a deep pile inner surface (i.e. terrycloth) and an outer surface of nonstretchable netting to assist in firmly holding and supporting the infant.”; page 9 lines 3-14 “the inner surface of the hammock … provide the infant with tactile stimulation. Preferably this pile material is bonded to or otherwise supported and reinforced by an outer material 28 … nylon netting. While the resulting sheet will give and deform somewhat to receive an infant, as well as in response to the infant's movement, it does permit the infant to be held in a reasonably snug fashion and also resists gradual relaxation of the sheet to deepen and deform the desired hammock shape”).
As per dependent Claim 11, the combination of Belval and Shakas as a whole further discloses neonatal care system wherein the sheet top layer of the sling has sufficient slack such that a weight of the neonate is supported by the pressure-diffusing netting material and not the sheet top layer (Shakas in at least fig. 1-3, page 5 lines 21-25, page 9 lines 3-14 for example discloses wherein the sheet top layer of the sling/hammock 22 has sufficient slack such that a weight of the neonate is supported by the pressure-diffusing netting material and not the sheet top layer. See at least Shakas page 5 lines 21-25 “the flexible fabric material forming the hammock includes a deep pile inner surface (i.e. terrycloth) and an outer surface of nonstretchable netting to assist in firmly holding and supporting the infant.”; page 9 lines 3-14 “the inner surface of the hammock … provide the infant with tactile stimulation. Preferably this pile material is bonded to or otherwise supported and reinforced by an outer material 28 … nylon netting. While the resulting sheet will give and deform somewhat to receive an infant, as well as in response to the infant's movement, it does permit the infant to be held in a reasonably snug fashion and also resists gradual relaxation of the sheet to deepen and deform the desired hammock shape”).
Response to Amendment
 According to the Amendment, filed 01/08/2021, the status of the claims is as follows:
Claims 1 and 6  are currently amended; 
Claims 2-5, 7-15 are as originally filed; and
Claims 16-20 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 01/08/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-15  are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 7-8 of Applicant’s Amendment dated  01/08/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  10/08/2020: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 01/08/2021; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 01/08/2021.
Issues Raised Regarding Claims 13 and 14 Interpretation Under 35 U.S.C. 112(f) presented on Pages 8-9 of Applicant’s Amendment dated  01/08/2021
The Examiner thanks the Applicants and acknowledges Applicant’s additional list of the corresponding structures in the specification and further explanation of the corresponding structures in the specification with reference to the specification by page and line/paragraph number, and to the drawing, by reference characters in response to this Office action that are encompassed by the corresponding “means” terms.
Examiner would also like to correct the typographical errors in para 16 of Office Action dated  10/08/2020 with respect to claim 13 and in para 17 Office Action dated  10/08/2020 with respect to claim 14. Corrected statements should read as follows:
[a] Claim 13 limitation “sling attachment means for attaching to the sling” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-attaching to the sling” without reciting sufficient structure to achieve the function.  
[b] Claim 14 limitation “frame attachment means for attaching to the frame structure” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “attaching to the frame structure” without reciting sufficient structure to achieve the function.  
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 9-10 of Applicant’s Amendment dated  01/08/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1[A] Claim 1 is  not anticipated by the cited Belval reference. Belval does not disclose several aspects of the claimed system.

[B] For example, the Examiner cites element 200 in Belval as disclosing the claimed frame structure connected to and extending upward from the bassinet platform. The cited backboard 200 does not connect to and extend upward from a bassinet platform, including from the “base assembly 120” or the “pedestal frame 720” cited as the claimed bassinet platform. The backboard 200 does not connect to the base assembly 120 but instead the “housing 110 is fastened to the base assembly 120”.

[C] Additionally, Belval does not disclose the claimed sling configured to support a neonate, the sling attached to the frame structure and suspended above the bassinet platform. The Examiner cites “pads 230” as disclosing the claimed sling. Firstly, the cited “pads” are not a sling—e.g., a person of ordinary skill in the art would not interpret the cited pad 230 as being a “sling” and such disclosure in Belval would not meet the commonly understood meaning of the word “sling.” Thus, the pads 230 are sufficiently rigid to 

[D]Further, such “pads 230” would not serve the technical purpose or provide the technical solution to the problem addressed by the invention. The claimed sling provides “an improved pressure diffusing sleep surface bed that is breathable and allows administration of phototherapy
to the neonate’s entire body without touching the neonate” (see paragraphs [0017]-[0018] of Applicant’s Specification). The “pads 230” disclosed in Belval do not meet this objective.

[E] Independent claim 1 is allowable over the cited reference for at least the foregoing reasons.

Applicant’s arguments 18 [A-E] with respect to the above claim limitation in amended independent Claim 1 have been considered but are not persuasive. 
First, please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the supporting disclosure. The reason is because USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent  seat comprises a sling or receptacle having first and second sides 82, a foot end 84, a leg portion 86, a back portion 87, and a harness 90”) and US 20160192787 A1 which uses the term child “a reclined seat” synonymously with the term “sling” ([0055] “In example embodiments, the seat or resting portion 40 comprises a fabric or soft-goods sling 42, forming a reclined seat or bassinet for comfortably receiving an infant or child, mounted to a seat frame 44. The sling 42 optionally comprises structural bracing and/or padding for improved comfort and positioning. One or more straps or harness connections are optionally provided to secure the child in the sling 42. The sling 42 and/or the seat frame 44 are optionally repositionable to allow adjustment of the inclination, elevation or other positioning of the seat or resting portion 40, for example by means of a cinch cord or strap, snap couplings, pivotal connection, or other positional adjustment 
With respect to Applicant’s arguments 18[B] above, Belval discloses a frame structure connected to and extending upward from the bassinette platform. Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of  the limitation “a frame structure connected to and extending upward from the bassinette platform” would also include the interpretation “a frame structure indirectly connected to the bassinette platform and indirectly extending upward from the bassinette platform”.Belval in at least fig. 2, fig. 8, [0036], [0040] for example discloses a frame structure/backboard 200 indirectly connected to the bassinette platform 120, 720 via bracket arm 285 and vertical support 180 (see fig. 2-4)  and the frame structure/backboard 200 indirectly extends upward from the bassinette platform 120, 720 as seen in fig. 2 and fig. 8. Thus, Belval can be seen as disclosing a frame structure connected to and extending upward from the bassinette platform.
With respect to Applicant’s arguments 18[C] above, Belval discloses a sling configured to support a neonate. Here, the term “sling” which is in the noun form is being given the broadest reasonable interpretation as a harness, support ( “harness, support, bandage, strap ” sling. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved February 12 2021 from https://www.thefreedictionary.com/sling).  This interpretation of “sling” is also evidenced in  prior art US 20150015036 A1 which uses the terms child “receptacle” synonymously with the term “sling” (see para. [0034] “The seat 80 is generally in the form of a removable and washable soft goods component for receiving and supporting an infant therein. Generally, the seat 
With respect to Applicant’s arguments 18[C] above, Belval also discloses 
the sling attached to the frame structure and suspended above the bassinette platform. Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of  the limitation “the sling attached to the frame structure and suspended above the bassinette platform” would also include the interpretation “the sling indirectly attached to the frame structure and the sling indirectly suspended above the bassinette platform”. Consequently, Belval in at least fig. 2-4, fig. 8, [0036], [0040], [0042], [0056] for example discloses the sling 230 attached to the frame structure/backboard 200  via restraints 210 and padding 220 and the 
With respect to Applicant’s arguments 18[D] above, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraphs [0017]-[0018] of Applicant’s Specification) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the foregoing reasons, the rejection of claims over Belval is being maintained at this time. Please also see detailed claim 1 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 10 of Applicant’s Amendment dated  01/08/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 2-15.
[A] Claim rejections under 35 U.S.C. § 102
Claims 1-7 and 12-15 are not anticipated by the cited Belval reference. Belval does not disclose several aspects of the claimed system and the rejection set forth in the office action misinterprets aspects of Belval and terms in the pending claims. Dependent claims 2-15 depend from independent claim 1, and thus are allowable as a result of their dependency, as well as in view of the subject matter of each dependent claim.
[B] Claim rejections under 35 U.S.C. § 103
Dependent claims 8 and 9-11 are rejected in view of Belval in combination with one of the Boone reference and the Shakas reference. Both references incorporate the above-discussed rejection of claim 1, and thus the distinctions discussed above apply equally overcome the obviousness rejections set forth at pages 13-16 of the Office Action. 


Applicant’s arguments with respect to dependent claims 2-15 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-15 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20150015036 A1 for using the terms child “receptacle” synonymously with the term “sling” (see para. [0034] “The seat 80 is generally in the form of a removable and washable soft goods component for receiving and supporting an infant therein. Generally, the seat comprises a sling or receptacle having first and second sides 82, a foot end 84, a leg portion 86, a back portion 87, and a harness 90”). US 20160192787 A1 for using term “a reclined seat” or resting portion comprising a fabric synonymously with the term “sling” ([0055] “In example embodiments, the seat or resting portion 40 comprises a fabric or soft-goods sling 42, forming a reclined seat or bassinet for comfortably receiving an infant or child, mounted to a seat frame 44. The sling 42 optionally comprises structural bracing and/or padding for improved comfort and positioning. One or more straps or harness connections are optionally provided to secure the child in the sling 42. The sling 42 and/or the seat frame 44 are optionally repositionable to allow adjustment of the inclination, elevation or other positioning of the seat or resting portion 40, for .
US 4885918 A for disclosing infant incubator mattress positioning assembly for lifting and tilting an infant incubator mattress. More specifically, an infant incubator mattress positioning assembly having a pair of lift mechanisms spaced apart on the deck of the incubator. Each lift mechanism includes a scissor linkage which is operated by a lead screw mechanism. The mattress tray, positioned on the free ends of the links of the scissor linkages, is moved by turning a crank in the lead screw mechanism of each lift mechanism.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/      Examiner, Art Unit 3791                                                                                                                                                                                                  February 12, 2021